On petition eos a beheading,
Biddle, J.
The argument on petition for a rehearing-places the Indiana Reports, as books, upon the same footing-with the commodities of general commerce; as if the State had no more power over them than over the ordinary products of industry, or could no more regulate the price and sale of them than it could the general articles of trade. This is ingenious, but it is not sound. In the first place, the State owns the public records of the Supreme Court, out of which the books are made. These records are subject to the legislative will. The State may regulate the manner in which they shall be produced, preserved, reported, and published, either in manuscript, as transcripts of the records,, or in printed volumes, and .may regulate the price of them per volume in printed books, as well as it may fix the fees: of an officer in each individual case for producing a transcript of them. We can see no difference, in principle, between regulating the price the reporter shall receive for a printed volume of reports, and fixing the fees the clerk shall have for a manuscript copy of the same decisions. The reporter is as much an officer of the law as the clerk. His office is created, and his duties prescribed, by law. He accepts it with a full knowledge of its obligations, emoluments and burdens. He has no more power to charge a higher price than that fixed by law for the books which the law authorizes him to produce, and aids him in producing, than the clerk has to charge more fees than the law allows him for the transcripts of the same matter.
But it is urged, that, although the legislature may fix the price of the reports as to sales made by the reporter— indeed the point is quite conceded—yet it cannot regulate *355the price in the hands of the bookseller. This argument is more plausible than solid. It were, indeed, in vain to restrict the price of the books as to the official reporter, and allow the unofficial bookseller to charge what he pleased for them. This would defeat one of the main objects of the act, namely, to bring the law, as interpreted by the highest tribunal in the State, to the profession, and before the people, as widely and cheaply as practicable. Besides, if the law allowed every unofficial person to make trade and merchandise of the reports, and charge whatever price they could get, while the official reporter was restricted to the price fixed by law, it would be unjust to that officer, who is entitled to the copyright. As well allow unofficial persons to go into the clerk’s office, copy the records at will, and sell the transcripts for any price they could get. No doubt, any person could print and publish and sell the reports of the decisions of this court, by purchasing the transcripts of them from the clerk, but they could not legally obtain them in any other way. It is plain, then, that the fixed price of the reports must be maintained in the hands of all persons, or one of the most beneficial purposes of the law would be defeated. We think it is as much within the power of the legislature to fix the price of the reports published by the official reporter, as it is to fix the amount of the fees or the salary of any other public officer; and all persons must be held to know and obey the public regulation. Neither the official reporter nor the unofficial bookseller has any right to complain ; for they can both see it written in the statute book—. the one before he undertakes to manufacture the book, and the other before he undertakes to sell it—that the reporter “ shall be entitled to receive, for every volume of the size and description hereinbefore provided, such price as may be agreed upon between such reporter and the purchaser, not exceeding three dollars per volume, and it shall not be lawful for him to receive directly or indirectly, or for any other person to demand or receive any greater price per volume.”
The petition is overruled.